Under the facts disclosed by the record in this case, I am satisfied that respondent Bessie Moore is liable to appellants for the injuries which are the subject matter of this action, if it be determined by the trier of the facts that such injuries were the result of any failure on her part to exercise ordinary care in the operation of the automobile which she was driving, in which Mr. and Mrs. Dahl and Mrs. Gordon were riding, and that, if it be determined that Mrs. Moore failed to exercise ordinary care for the safety of her passengers, respondent Dilling Vradenburg Organization, Inc., is also responsible, under the rule ofrespondeat superior.
I am clearly of the opinion that the relation of host and guest did not exist between the parties. Neither Mr. nor Mrs. Dahl nor Mrs. Gordon knew any of the officers of the Dilling Vradenburg Organization; nor does it appear that they were friends of Mrs. Moore. They accepted the rather insistent invitation extended to them by agents of the Dilling Vradenburg Organization to visit the latter's new subdivision, which invitation was extended to them purely as a matter of business, and with the sole object of bringing possible purchasers to the property in the hope of making a sale. The element of friendly association for purposes of mutual enjoyment between persons acquainted with one another was wholly wanting, as was also the element of transportation for the sole purpose of accommodating the person carried. While it is true that the carriage *Page 512 
was purely gratuitous, the expedition was none the less entirely a business proposition on the part of respondents, planned and executed by them in the hope that it would result in pecuniary benefit.
Neither was the trip a joint adventure. While it is true that it may be assumed that, if the journey resulted in the purchase of land by any of the passengers, such purchase would be made with the idea that the same would result in a desirable investment, under the circumstances here disclosed, the record not indicating that the journey was desired or initiated by the passengers, such a situation would not result in making the expedition a joint adventure. The profit to be realized by respondents from any sale made to appellants was wholly disconnected and separate from any possible profit which appellants might realize from such investment, if any was made as a result of the trip, the latter being purely incidental and inconsequential, in so far as the initiation of the journey by respondents was concerned.
While it is doubtless true that a relationship analogous to joint adventurers might result between persons engaged in riding in the same automobile from one point to another, their purposes in making the trip being entirely distinct, each having in mind his own separate advantage, no such situation is here presented.
The journey was initiated by respondents in the hope, on their part, of realizing some financial profit in which both would have an interest. To say that, under these circumstances, the driver of the car owed to appellants no more than slight care would be to very greatly extend the rule which renders a host liable only for gross negligence. To hold that the parties were joint adventurers would very greatly extend that doctrine, which, in my opinion, should be applied *Page 513 
only in cases where it clearly appears that the parties in whatever they were doing were actuated by a common motive in following out a plan adopted for their joint benefit, or were, at least, each seeking his own advantage, and to that end employing some common means.
Because, in my opinion, the respondent Bessie Moore was, in undertaking to transport appellants from Tacoma to Seattle, acting as the agent of respondent corporation, and because, in the operation of her automobile during the trip, Mrs. Moore was in law held to the exercise of ordinary care for the safety of her passengers, I concur with the majority in holding that, by reason of error committed by the trial court in applying the rule applicable to a host and guest, the judgment appealed from must be reversed and a new trial ordered.
TOLMAN, C.J., MAIN, and MILLARD, JJ., concur with BEALS, J. *Page 514